Opinion issued May 12, 2006






 


 


In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00159-CR
          01-05-00160-CR
____________

NEVILLE SAPP, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause Nos. 1012300 and 1012301




MEMORANDUM  OPINION
          Appellant Neville Sapp challenges the district courts denial of  his pretrial
applications for habeas corpus relief.  In his writ applications, appellant, asserts that
he was accused of the felony offenses of murder and attempted sexual assault, and
that he was being held without bond.  No  brief was ever filed in this Court in this
appeal. 
          The underlying murder case  was dismissed on March 20, 2006.  Appellant was
convicted on March 20, 2006 of the underlying offense of attempted sexual assault 
and is no longer subject to pretrial confinement.  The pretrial writs are moot.  See
Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992); Hubbard v. State,
841 S.W.2d 33, 33 (Tex. App.—Houston [14th Dist.] 1992, no pet.).
          The appeals are dismissed as moot.

PER CURIAM


Panel consists of Chief Justice Radack, and Justices Jennings, and Alcala.

Do not publish.  Tex. R. App. P. 47.2.(b).